t c memo united_states tax_court robert e smith iii and angela k smith petitioners v commissioner of internal revenue respondent docket no filed date george w connelly jr for petitioners m kathryn bellis and yvette nunez for respondent memorandum findings_of_fact and opinion goeke judge respondent issued a notice_of_deficiency determining a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty under sec_6662 for petitioners’ tax_year during petitioner sec_1unless otherwise indicated all rule references are to the tax_court rules continued transferred their personal assets of cash and marketable_securities to a wholly owned s_corporation which in turn transferred the assets to a family limited_partnership petitioners dissolved the s_corporation and received the partnership_interest in the dissolution of the s_corporation through this structure and the transfer of their personal assets petitioners claimed an ordinary_loss deduction on the liquidating_distribution by using a substantially discounted value for the assets held by the partnership petitioners have conceded that to the extent they are entitled to a loss deduction for it should be characterized as a short-term_capital_loss after concessions the issues for consideration are whether petitioners are entitled to deduct a short-term_capital_loss for relating to the dissolution of the s_corporation and are liable for a sec_6662 accuracy- related penalty for for the reasons stated herein we decide both issues for respondent continued of practice and procedure and all section references are to the internal_revenue_code code in effect for the year at issue all amounts are rounded to the nearest dollar findings_of_fact at the time petitioners timely filed their petition they resided in texas mr smith worked for national coupling co inc national coupling for years retiring in the year at issue and owned big_number shares of its stock representing an approximately ownership national coupling manufactured pneumatic and hydraulic subsea couplings and valves mr smith was the company’s vice president and the manager at its manufacturing_facility he was in charge of manufacturing engineering intellectual_property work and trademarks mr smith is an inventor with over patents issued or in prosecution at the time of trial most of mr smith’s inventions relate to subsea hydraulic couplings and pneumatic couplings from his employment with national coupling one of his inventions was used to fix the space shuttle rocket boosters after the challenger disaster he won a texas inventor of the year award from the texas state bar association in petitioners have been married for over years mrs smith is a homemaker both mr and mrs smith graduated from high school and have taken some college courses 2the parties’ stipulation of facts with accompanying exhibits is incorporated herein by this reference in date national coupling was sold and mr smith retired mr smith received a dollar_figure bonus dollar_figure from the sale of his stock and dollar_figure from the surrender of two company-sponsored life_insurance policies in total he received employee compensation including the bonus of dollar_figure in after the sale he began to provide consulting services to national coupling under a two- year contract and received dollar_figure under that contract in during his employment at national coupling mr smith had worked on a sprinkler device for home sprinkler systems that would automatically apply fertilizer or insecticide he had worked on the sprinkler device in or and a patent application was filed with the u s patent and trademark office uspto in patent applications were also filed in canada and the united kingdom the u s patent was issued in and the canadian patent was issued in date the record does not establish the date of the u k patent documents relating to the sale of national coupling did not grant mr smith the right to the sprinkler device patent however mr smith believed that he would retain the patent rights to the sprinkler device after the sale i tax strategy as a result of the national coupling sale and mr smith’s retirement petitioners’ financial adviser recommended that they obtain estate_planning advice and referred them to richard shanks of the shanks law firm shanks firm now known as shanks hauser the financial adviser had referred other clients to mr shanks an experienced attorney and a certified_public_accountant he has an undergraduate accounting degree from the university of texas and a law degree from the university of texas law school his practice focuses on estate_planning probate tax planning and tax_return preparation and he works mostly with entrepreneurs and executives petitioners met with mr shanks on date he prepared various estate_planning documents for them including wills and medical directives mr shanks also recommended a tax planning strategy intended to mitigate the effect on petitioners’ tax_liability of mr smith’s compensation from national coupling the tax structure involved the organization of an s_corporation and the formation of a family limited_partnership under the structure petitioners would transfer their cash and marketable_securities to a wholly owned s_corporation that would then transfer the assets to a family limited_partnership mr shanks explained to petitioners that the family limited_partnership would provide asset protection the s_corporation would own the limited_partnership and the partnership would hold petitioners’ cash and marketable_securities as part of the structure petitioners would organize and dissolve the s_corporation within the same tax_year the s_corporation would distribute the partnership_interest to the shareholders upon dissolution mr shanks would determine the fair_market_value of the distributed partnership_interest using large discounts for lack of marketability and lack of control generating a tax loss upon the dissolution of the s_corporation the s corporation’s dissolution and the distribution of the partnership_interest were both necessary to generate the tax loss a third entity in the planning structure was a revocable management_trust that would hold the general_partnership interest mr shanks advised that the tax structure could generate either a capital or an ordinary_loss deduction on the basis of the business_purpose of the s_corporation he had implemented similar structures for to other clients between and on date petitioners organized racr ventures inc ventures an s_corporation formed racr partnership ltd racr partnership a family limited_partnership and created the smith management_trust smith trust a revocable management_trust collectively racr structure petitioners each owned of ventures mr smith was its president and treasurer and mrs smith was the vice president and secretary both were directors ventures owned a limited_partnership_interest in racr partnership initially each petitioner was a general_partner petitioners transferred their general_partnership interests to the smith trust petitioners were cotrustees and beneficiaries of the smith trust from the outset petitioners understood that ventures would not hold any assets ventures would immediately transfer its assets to racr partnership and they would dissolve ventures by the end of to accomplish their tax mitigation plan petitioners understood that ventures was the vehicle they would use to minimize their income_tax_liability petitioners’ handwritten notes from their meeting with mr shanks in date identified the racr structure as a vehicle to minimize tax for email communications between petitioners and the shanks firm in july and date acknowledge a liquidation in ventures goes away in and they will form a new corp next year ii transfer of assets on date petitioners made a series of transfers of cash and marketable_securities from three personal accounts at merrill lynch to three newly opened accounts of ventures at merrill lynch ventures accounts and then to three newly opened accounts of racr partnership at merrill lynch racr partnership accounts as follows account no total cash dollar_figure big_number big_number securities dollar_figure big_number big_number big_number petitioners transferred a total of dollar_figure in cash and marketable_securities to racr partnership via ventures in the above transfers on date petitioners made additional nominal cash transfers to two ventures accounts and ventures in turn transferred the cash to two racr partnership accounts the next day by date most of petitioners’ assets were held by racr partnership subsequently the racr partnership transferred a nominal amount of cash to ventures to pay account fees on august and date petitioners transferred additional nominal amounts of cash from their personal account at merrill lynch to a ventures account and then to an racr partnership account at merrill lynch as of the end of august september october and date ventures’ three accounts had zero balances on date racr partnership distributed dollar_figure to petitioners to purchase long-term care insurance that mr shanks had recommended as part of their estate_planning mrs smith recorded the dollar_figure as a loan to petitioners but mr shanks treated the transfer as a distribution in date racr partnership also extended a line of credit to petitioners for dollar_figure mr shanks suggested the line of credit as a means for petitioners to have access to racr partnership’s assets to pay their living_expenses if necessary petitioners signed a line of credit note on date payable to racr partnership with a dollar_figure principal and a interest rate payable at maturity on date petitioners did not withdraw any money from the line of credit and ultimately canceled it in in date petitioners opened accounts in the names of ventures and racr partnership at morgan stanley smith barney smith barney and authorized the transfer of assets held in a personal account at smith barney to ventures and authorized the transfer of those assets from ventures to racr partnership on date petitioners transferred dollar_figure in securities from a personal account at smith barney to a newly opened account for ventures at smith barney the next day ventures transferred the securities to a newly opened account for racr partnership at smith barney smith barney recorded the transfers in journal entries as effective date after the transfer petitioners’ and ventures’ smith barney accounts had zero balances on date petitioners transferred nominal amounts of cash from two personal accounts at merrill lynch to two ventures accounts at merrill lynch and ventures transferred the cash to two racr partnership accounts at merrill lynch the next day during petitioners transferred a total of dollar_figure in cash and marketable_securities to ventures and ventures transferred a net amount of dollar_figure to racr partnership petitioners transferred a net amount of dollar_figure to racr partnership via ventures taking into account the dollar_figure distribution from racr partnership to them for the long-term care insurance ventures did not have any business activities during it did not have a bank account did not issue stock certificates did not keep minutes of meetings and did not follow corporate formalities iii dissolution of ventures on date petitioners met with mr shanks and began to dissolve ventures effective date on date petitioners filed required documents with the texas secretary of state to end ventures’ corporate existence indicating that they had organized ventures to pursue business opportunities and were dissolving the corporation to reduce overhead expenses because they had not found any profitable opportunities the shanks firm prepared the legal documents required to dissolve ventures in the dissolution ventures transferred a limited_partnership_interest in racr partnership to each petitioner effective date petitioners transferred limited_partnership interests to two trusts in the names of each of their two sons children’s trusts effective date as of the end of racr partnership was owned as follows the smith trust owned a general_partnership interest petitioners each owned a limited_partnership_interest and the children’s trusts owned limited_partnership interests iv legal fees mr shanks generally charged a flat fee for his legal services he charged petitioners a flat fee of dollar_figure for services relating to their will and relevant estate_planning documents and the racr structure petitioners paid the fee in two installments of dollar_figure and dollar_figure at the initial meeting on date and on date respectively mr shanks did not charge petitioners an additional fee for ventures’ dissolution in date he submitted an invoice dated date to petitioners for legal services relating to ventures’ dissolution showing a fee of zero v tax returns and reporting position the shanks firm prepared the returns for petitioners ventures and racr partnership for dollar_figure in date mrs smith met with petitioners’ former accountant and return preparer she provided relevant documents relating to the racr structure to the accountant after meeting with the former accountant mrs smith asked mr shanks to answer the accountant’s questions concerning the racr structure petitioners understood that their former accountant did not feel comfortable preparing the necessary returns for the racr structure petitioners did not consult any other tax professionals regarding the racr structure or their income_tax ventures filed an initial and final corporate tax_return for ventures reported gross_receipts of dollar_figure and cost_of_goods_sold of dollar_figure resulting in an ordinary_loss of dollar_figure it reported the values of the limited_partnership interests in racr partnership distributed to petitioners as gross_receipts to calculate the values of the distributed partnership interests the shanks firm used the cash and the value of the securities that petitioners had transferred to racr partnership via ventures and applied a discount for lack of marketability and lack of control mr shanks used a discount on the basis of his research of discounts allowed in reported court opinions ventures’ reported gross_receipts for were calculated as follows item cash and marketable_securities note payable total assets of total assets adjustment for discount for partnership interests gross_receipts amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure to calculate cost_of_goods_sold of dollar_figure the shanks firm used petitioners’ alleged bases in the cash and marketable_securities that they had transferred to ventures and then to racr partnership mr shanks intended that the cost_of_goods_sold would equal petitioners’ bases in ventures the parties have stipulated that petitioners had a total basis of dollar_figure in ventures mr shanks had ventures report the values of the distributed partnership interests as gross_receipts and report petitioners’ alleged total basis in ventures as the cost_of_goods_sold because the racr tax strategy was intended to produce an ordinary 3we note that the value of a partnership_interest would be dollar_figure using the above amounts and a discount would result in gross_receipts of dollar_figure loss to offset mr smith’s compensation from national coupling petitioners reported the loss on the distribution of the racr partnership interests as an ordinary_loss ventures did not have any gross_receipts for or any cost_of_goods_sold ventures reported property distributions of dollar_figure including dollar_figure in gross_receipts less certain deductions on two separate forms filed with the internal_revenue_service irs ventures’ business activity was reported as trading or management on its return racr partnership’s business activity was reported as investment racr partnership’s return did not report any gross_receipts sales deductions or business income or loss racr partnership reported nominal amounts of interest_income dividends and net short-term and long-term_capital_gains that passed through to ventures on their joint_return petitioners reported income of dollar_figure from national coupling including dollar_figure in compensation dollar_figure in consulting fees and dollar_figure in capital_gain from two company-sponsored life_insurance policies petitioners have conceded that the dollar_figure received upon the surrender of the two life_insurance policies was ordinary_income petitioners claimed an ordinary_loss deduction of dollar_figure from ventures in the notice_of_deficiency respondent disallowed the dollar_figure adjustment for cost_of_goods_sold from ventures as reported on petitioners’ joint_return and increased petitioners’ ordinary_income by the reported gross_receipts of dollar_figure and in the alternative determined that ventures had gross_receipts of zero resulting in a disallowance of petitioners’ claimed ordinary_loss deduction respondent advanced the alternative argument at trial opinion respondent contends that petitioners are not entitled to deduct the loss upon the dissolution of ventures because the racr structure lacked economic_substance or in the alternative the loss deduction did not meet the sec_165 requirements for a bona_fide loss incurred_in_a_trade_or_business or a transaction entered into for profit he further argues that if petitioners are entitled to the loss deduction they understated the fair_market_value of the partnership interests distributed by ventures each party presented expert testimony on the fair_market_value of racr partnership upon ventures’ dissolution we find that the racr structure lacked economic_substance and accordingly do not address respondent’s two alternative arguments i economic_substance_doctrine taxpayers generally are free to structure their business transactions as they wish even if motivated in part by a desire to reduce taxes 293_us_465 the economic_substance_doctrine however permits a court to disregard a transaction--even one that formally complies with the code--for federal_income_tax purposes if it has no effect other than generating an income_tax loss see 364_us_361 whether a transaction has economic_substance is a factual determination 338_us_451 the taxpayer bears the burden of proving that a transaction has economic_substance 454_f3d_1340 ndollar_figure fed cir an appeal in this case would lie to the court_of_appeals for the fifth circuit accordingly we follow the law of that circuit with respect to its interpretation of the economic_substance_doctrine see 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals for the fifth circuit has interpreted the economic_substance_doctrine as a conjunctive multi-factor test 568_f3d_537 5th cir in klamath the court_of_appeals stated that a transaction will be respected for tax purposes only if it has economic_substance compelled by business or regulatory realities it is imbued with tax-independent considerations and it is not shaped totally by tax-avoidance features thus a transaction must exhibit an objective economic reality a subjectively genuine business_purpose and some motivation other than tax_avoidance 659_f3d_466 5th cir failure to meet any one of these three factors renders the transaction void for tax purposes klamath f 3d pincite while klamath phrases the economic_substance_doctrine as a conjunctive three-factor test the court_of_appeals for the fifth circuit has recognized that there is near-total overlap between the latter two factors to say that a transaction is shaped totally by tax-avoidance features is in essence to say that the transaction is imbued solely with tax-dependent considerations southgate master fund f 3d pincite n petitioners claim that they organized ventures as part of the racr structure to manufacture and sell the sprinkler device after mr smith received the patent they claim that they transferred their personal assets to ventures to finance the start of this new business_enterprise ventures immediately transferred the assets to racr partnership purportedly for asset protection purposes but according to petitioners the funds would have been available to ventures once it started to manufacture the sprinkler device according to petitioners they dissolved ventures four months later because of unforeseeable circumstances the patent had not been issued and mr smith was busy with his consulting work we find that petitioners’ claims with respect to their purpose for organizing and dissolving ventures in are not credible ventures and the racr structure fail to meet all three prongs of the economic_substance_doctrine as set forth by the court_of_appeals for the fifth circuit a objective economic reality inquiry for purposes of the objective economic inquiry a transaction lacks economic_substance if it does not vary control or change the flow of economic benefits id pincite quoting klamath f 3d pincite the objective economic inquiry asks whether the transaction affected the taxpayer’s financial position in any way ie whether the transaction either caused real dollars to meaningfully change hands or created a realistic possibility that they would do so id pincite n a circular flow of funds among related entities does not indicate a substantive economic transaction for tax purposes 873_f2d_879 5th cir aff’g tcmemo_1988_72 the racr structure failed to alter petitioners’ economic position in any way that affected objective economic reality the racr structure was a circular flow of funds among related entities used to generate an artificial tax loss to offset petitioners’ income petitioners transferred a substantial portion of their personal assets to a wholly owned s_corporation ventures which in turn transferred the assets to racr partnership in exchange for a partnership_interest in accordance with petitioners’ prearranged tax scheme ventures dissolved and distributed a partnership_interest to each petitioner petitioners controlled racr partnership it held only their personal assets and they received those assets back in the liquidating_distribution of the partnership_interest they generated a loss by valuing the combined distributed partnership interests using a substantial discount for a lack of control and a lack of marketability they had constant control_over the assets while the form of ownership of the cash and securities changed the substance did not the racr structure and the dissolution of ventures did not affect petitioners’ financial position and did not cause real dollars to meaningfully change hands moreover petitioners understood from the time they implemented the racr structure that they would not lose control_over their personal assets petitioners intended from the beginning to dissolve ventures by the end of and as discussed below never intended that it would manufacture the sprinkler device accordingly we find that the racr structure and ventures’ dissolution lacked objective economic reality and failed to satisfy the first prong of the economic_substance_doctrine as set forth by the court_of_appeals for the fifth circuit failure to satisfy any one prong of the multifactor test established by the court_of_appeals causes the transaction to lack economic_substance nevertheless we will address the remaining two factors of the economic_substance_doctrine as interpreted by the court_of_appeals for the fifth circuit b subjective purpose inquiry the second and third klamath factors while enumerated separately overlap and derive from an inquiry into the taxpayer’s purpose--whether the taxpayer had a subjectively genuine business_purpose or some motivation other than tax_avoidance southgate master fund f 3d pincite accordingly we address the two factors together taxpayers are not prohibited from seeking tax benefits in conjunction with seeking profits for their businesses id taxpayers who act with mixed motives of profits and tax benefits can satisfy the subjective test id pincite however for the subjective purpose inquiry tax-avoidance considerations cannot be the taxpayer’s sole purpose for entering into a transaction 761_f3d_484 5th cir the fact that a taxpayer enters into a transaction primarily to obtain tax benefits does not necessarily invalidate the transaction under the subjective purpose inquiry 277_f3d_778 5th cir rev’g 113_tc_214 petitioners claim that they organized ventures to manufacture the sprinkler device but changed their minds because the patent had not been issued by the end of and mr smith was busy with his consulting work the record is not clear as to whether mr smith owned a right to the sprinkler device patent even if we assume that mr smith had the right to the sprinkler device patent we do not find petitioners’ claims that they organized ventures to manufacture the sprinkler device to be credible first mr smith’s testimony relating to the canadian and u s patents conflicts with the record he testified the canadian patent was issued before the national coupling sale but documents in the record show that it was issued in date mr smith also testified that on the basis of his experience he expected that the uspto would issue the sprinkler device patent shortly after the canadian patent’s issuance thus according to his testimony he should have expected the u s patent to be issued shortly after date however petitioners began to dissolve ventures only one month later mr smith is an experienced businessman familiar with patent procedure the u s patent application was submitted in by the end of he had already waited three years for the patent in the light of these inconsistencies we do not find mr 4petitioners assert that mr smith was to receive the patent rights in the national coupling sale but did not because of an oversight by the attorneys involved in the sale petitioners allege that this mistake was corrected in smith’s testimony that he intended to manufacture the sprinkler device through ventures to be credible nor do we believe that petitioners decided to dissolve ventures because the uspto had not issued the sprinkler device patent by date rather we find that petitioners never intended to operate ventures as a manufacturing business they intended from the beginning of the racr structure to organize and dissolve ventures within the same year to generate a tax loss to minimize their income_tax_liability documents in the record establish that it was petitioners’ intent when they implemented the racr structure to organize and dissolve ventures within the same year these documents include handwritten notes from their initial meeting with mr shanks that refer to an s_corporation as the vehicle to minimize tax event this year and statements made in date that ventures goes away in and they will form a new corp next year additional inconsistencies in the record include the identification of venture’s activity on irs forms as trading and management and not the alleged purpose of manufacturing a reference by an employee of the shanks firm to a liquidation in date when asked about the preparation of the tax returns and mr smith’s testimony stating an incorrect date for when the canadian patent was issued petitioners tried to explain away each of these inconsistencies but we do not find their explanations credible the record establishes that petitioners had a prearranged plan to organize and dissolve ventures within the same year to achieve their tax-avoidance strategy petitioners did not have a genuine business_purpose for ventures or the racr structure they organized ventures and implemented the racr structure solely for tax-motivated reasons irrespective of whether mr smith owned the patent rights we do not believe that ventures was organized to manufacture the sprinkler device ventures existed for only four months and did not conduct any business activities it did not have any assets offices facilities employees or expenses it did not hold any funds to use for business operations because it transferred petitioners’ cash and marketable_securities to racr partnership on the same day or within one day of the initial transfers to it the ventures accounts had zero balances as of the end of august through date ventures did not follow corporate formalities petitioners used the racr structure to transfer their personal assets to racr partnership and added ventures as a conduit for the sole purpose of creating an artificial tax loss by claiming a substantial discount on the value of their personal cash and securities by holding the assets through a partnership petitioners claim that they did not discuss the tax consequences of the racr structure or the dissolution of ventures with mr shanks and did not learn about the loss until the returns had been prepared they contend that they did not discuss the tax consequences when they implemented the racr structure in date they also claim that they did not discuss the tax impact of dissolving and liquidating ventures when they made the decision to liquidate in date we find that these claims are not credible and contradict the record petitioners’ handwritten notes from their initial meeting with mr shanks referred to an s_corporation as a tax-mitigation device an email from an employee of the shanks firm dated date refers to a liquidation in an email dated date mrs smith stated ventures goes away after will there be another corporation beginning in and mr shanks responded in an email dated date we will form a new corp next year these emails show that mrs smith knew that ventures’ dissolution was part of the racr structure from the beginning and they had not changed their minds petitioners’ attempts to explain these inconsistencies are without merit the dollar_figure flat fee for the racr structure included a fee for mr shanks’ services to dissolve ventures petitioners paid the entire fee when they retained mr shanks and he implemented the racr strategy mr shanks did not charge an additional fee to dissolve ventures and submitted an invoice to petitioners showing a fee of zero mr shanks had other clients organize and dissolve s_corporations within the same year to achieve tax benefits although he sought to blame the s corporations’ dissolutions on the economy petitioners knew from the outset that ventures would not operate a manufacturing business they never intended to manufacture the sprinkler device through ventures they planned from the beginning to dissolve ventures before the end of to create an artificial tax loss to offset their income_tax they also knew despite their arguments to the contrary that the racr structure would generate a loss mr shanks designed the tax structure to include the application of a substantial discount on the value of petitioners’ personal assets used in the strategy and thereby the structure would produce a loss even if the marketable_securities increased in value during ventures’ short existence petitioners could have accomplished their alleged estate_planning goal of asset protection through the limited_partnership framework without first transferring their personal assets to ventures ventures was organized for the sole purpose of tax_avoidance accordingly we find that ventures lacked economic_substance and petitioners are not entitled to deduct any loss for relating to ventures or the racr structure ii sec_6662 accuracy-related_penalty respondent determined that petitioners are liable for a sec_6662 accuracy-related_penalty for sec_6662 and b and imposes a penalty equal to of the amount of any underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and disregard includes any careless reckless or intentional_disregard_of_rules_and_regulations sec_6662 for individual taxpayers an understatement is substantial if it exceeds the greater of of the amount of tax required to be shown on the return or dollar_figure sec_6662 by claiming the ordinary_loss deduction on the liquidating_distribution of racr partnership interests petitioners understated the tax required to be shown on their joint_return by more than which was more than dollar_figure accordingly they are liable for the sec_6662 penalty 5respondent has conceded any accuracy-related_penalty with respect to the portion of petitioners’ underpayment attributable to the mischaracterization of the proceeds from the two life_insurance policies as capital_gain because national coupling incorrectly reported the life_insurance_proceeds as capital_gain on petitioners’ schedule_k-1 shareholder’s share of income deductions credits etc with respect to this portion of the underpayment unless they establish a defense of reasonable_cause sec_6664 provides an exception to the sec_6662 penalty where the taxpayers demonstrate that they acted with reasonable_cause and in good_faith with respect to the underpayment we determine whether a taxpayer acted with reasonable_cause and in good_faith on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs once the commissioner presents a prima facie case that a penalty should apply the taxpayers have the burden to prove that they acted with reasonable_cause and in good_faith 116_tc_438 a taxpayer’s reliance on the advice of a tax professional may constitute reasonable_cause and good_faith 469_us_241 the advice must be based on all pertinent facts and circumstances and the law as it relates to those facts and circumstances and must not be based on any unreasonable factual or legal assumptions sec_1_6664-4 income_tax regs we have summarized the requirements of reasonable reliance on professional advice as follows the taxpayer reasonably believed that the professional was a competent tax adviser with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir a taxpayer’s education and business experience are relevant to the determination of whether the taxpayer acted with reasonable reliance on an adviser and in good_faith sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id para b due care does not require that the taxpayer challenge his or her attorney’s advice or independently investigate its propriety 138_f3d_216 5th cir rev’g tcmemo_1995_601 the question of whether petitioners’ reliance on mr shanks was reasonable is a difficult one petitioners went to mr shanks upon the recommendation of their financial adviser for estate_planning advice because mr smith was retiring mr shanks was a qualified attorney and a competent adviser and had the necessary and accurate information to provide his tax_advice up to this point petitioners’ reliance on mr shanks was reasonable however we have found that petitioners never intended to conduct any business activities through ventures they understood early in the process that ventures would be organized and dissolved in but continued to represent even at trial that ventures had a business_purpose this is not acting in good_faith they knew from the beginning that ventures would not last past it did not have a genuine business_purpose and its sole purpose was tax_avoidance that knowledge alone negates a reliance defense petitioners knew that the purpose of the racr structure was to minimize their income_tax their handwritten notes from their first meeting with mr shanks referred to an s_corporation as the vehicle to minimize the tax event in mrs smith emailed the shanks firm in date and sought to confirm that ventures would dissolve by the end of petitioners knew from the time they implemented the racr structure that ventures’ sole purpose was to avoid income_tax on mr smith’s bonus from the national coupling sale they knew that ventures would never manufacture the sprinkler device even if mr smith owned the patent rights as he claims petitioners had no intent to keep ventures in existence until the patent was issued but dissolved it after only four months yet they continued to perpetuate their tax-avoidance scheme through their testimony at trial that we have found not to be credible or reliable nor do we find credible petitioners’ attempts to explain away multiple inconsistencies in the record petitioners did not act with reasonable reliance on a professional or act in good_faith accordingly we find that petitioners are liable for the sec_6662 penalty in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude that they are moot irrelevant or without merit decision will be entered under rule
